Citation Nr: 9919470	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  95-40 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1. Entitlement to an extension beyond October 31, 1993 of a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.30 (1998).

2. Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran performed periods of active service beginning in 
December 1954 and ending in May 1963.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
decision dated in January 1994, the RO denied the veteran's 
claim for a temporary total rating pursuant to the provisions 
of 38 C.F.R. § 4.30 based on outpatient surgery performed at 
a private facility in August 1993.  Subsequently, based on 
the receipt of additional evidence, the RO, in a rating 
action dated in February 1994, granted a temporary total 
rating for the period from August 31, 1993, through September 
30, 1993.  The veteran sought an extension of the temporary 
total rating, and this was granted by the RO through October 
31, 1993 in an April 1994 rating decision.  Finally, by 
rating action dated in July 1994, the veteran's claim for a 
total disability rating for compensation purposes on the 
basis of individual unemployability was denied.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the record reveals that correspondence has been 
received from an attorney acting on the veteran's behalf.  
However, although there is an authorization signed by the 
veteran for the release of the veteran's records to the 
office of the attorney, it does not appear that the attorney 
has been properly designated to be the veteran's 
representative.  The Board notes that there is a letter from 
the Alaska Pro Bono Program indicating that the veteran's 
case was being referred to William A. Saupe, an attorney 
participating in the program.  This does not constitute a 
valid designation which complies with 38 C.F.R. § 20.603 
(1998).  The fact that the RO has previously provided a copy 
of the veteran's claims folder to Mr. Saupe emphasizes the 
need for an appropriate designation.  

In addition, there is evidence in the claims folder that the 
veteran is no longer entitled to vocational rehabilitation 
through the Department of Veterans Affairs (VA). In a letter 
dated in April 1996, it was noted that it was not reasonably 
feasible for the veteran to achieve a vocational goal.  It 
was further stated that the veteran's nonservice-connected 
psychiatric disability precluded his ability to successfully 
participate in vocational rehabilitation training to become 
suitably employed.  The vocational rehabilitation folder has 
not been associated with the claims file.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should contact the veteran and 
ascertain whether he wants a 
representative.  If so, he should be 
requested to designate one in a manner 
which complies with 38 C.F.R. 
§ 20.603.  If he desires to appoint an 
attorney, it is sufficient for the 
attorney to write on his or her 
letterhead that he or she is 
authorized to represent the veteran.  

2. If the veteran does appoint a 
representative, that person should be 
afforded the opportunity to submit 
arguments on his behalf.

3. The RO should procure the veteran's 
vocational rehabilitation and 
counseling folder and associate with 
the claims file.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may now be 
granted.  If the benefits requested on appeal are not granted 
to the veteran's satisfaction, the RO should issue a 
supplemental statement of the case.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
		`Member, Board of 
Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










